DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/23/2022 has been entered.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3-9, 11-16, and 18-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
INFORMATIONAL NOTICE TO APPLICANT - Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
A properly executed Oath or Declaration has not been received, refer to the Office Action having mail date of 12/10/2020.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 3-7:
The prior art of record fails to teach or suggest in the context of independent claim 1 “transmit in real world (RW) space at least one beacon toward a RW location corresponding to the location in VR space at which the video prop is to be located to intersect the RW location, wherein the beacon comprises a visible beacon or an audible beacon or both a visible beacon and an audible beacon” in light of Applicant’s discussion of FIG. 3 at page 11 line 21 to page 12 line 11.
Claims 8, 9, and 11-15:
The prior art of record fails to teach or suggest in the context of independent claim 8 “transmit a visible or audible beacon toward a real world (RW) location corresponding to the virtual location” in light of Applicant’s discussion of FIG. 3 at page 11 line 21 to page 12 line 11.
Claims 16 and 18-20:
The prior art of record fails to teach or suggest in the context of independent claim 16 “directing a beacon in the real world (RW) toward a RW location corresponding to the virtual location, the beacon comprising an audio sound or a visible beacon” in light of Applicant’s discussion of FIG. 3 at page 11 line 21 to page 12 line 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613